260 S.W.3d 435 (2008)
Ronald C. PUETZ, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90369.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Emmett D. Queener, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Robert H. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Ronald Puetz ("Movant") appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion *436 without an evidentiary hearing because he pleaded facts that were not refuted by the record and that if proved, would warrant relief.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).